Citation Nr: 0325755	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  96-48 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. W. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from January to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

The veteran's service medical records are not available.  

The veteran claims that she received inpatient treatment for 
psychiatric problems for at least one month during her period 
of active service.  She has testified on two separate 
occasions that the treatment took place at the Shepard Air 
Force Base Hospital in Wichita Falls, Texas, sometime between 
March 1980 and August 1980. 

The veteran also testified that she received treatment at the 
Temple, Texas, VA Medical Center in the year following her 
release from service.  

As a result of the veteran's August 1998 testimony at her 
personal hearing, the Board, in a November 1998 remand, 
requested that the RO attempt to obtain copies of medical 
records of the veteran from the Temple, Texas, VA Medical 
Center for the time period from 1980 to 1981.  

In February 2002, the Central Texas Veterans Health Care 
System, Temple, Texas, responded that no records for the 
veteran could be located.  

The Board, after finding that new and material evidence had 
been submitted to reopen the claim of service connection for 
schizophrenia in a March 2003 decision, internally developed 
the issue of service connection for both schizophrenia and 
depression.  

In its development memo, the Board noted that the veteran had 
had active duty from January to August 1980.  The Board 
further observed that the veteran stated that she suffered 
from psychiatric problems.  The Board requested that the 
National Personnel Records Center be contacted and that any 
outstanding service medical records, particularly service 
hospitalization records, be obtained.  If no service records 
could be found, or if they had been destroyed, confirmation 
of this was requested.  

In response to the Board request, NPRC, in July 2003, 
indicated that treatment records had been forwarded to the 
Waco, Texas, RO in January 1981.  It further stated that 
there were no additional service medical records on file at 
Code 13.  NPRC also noted that in order to search for 
hospital records, it needed the name of the hospital and the 
dates of treatment.  

As a result of the NPRC's response, additional development is 
necessary in that the Board has the name of the hospital 
where the veteran claims she was treated on an inpatient 
basis and roughly the dates of treatment.

Accordingly, this matter is remanded for the following: 

1  The RO should take appropriate steps 
to secure any additional service medical 
records or alternative records for the 
appellant through official channels.  The 
RO should also attempt to obtain copies 
of pertinent sick call reports by 
performing a records search with the NPRC 
and by directly contacting, if feasible, 
any existing facilities relating to the 
appellant and her service.  Specific 
emphasis should be placed on contacting 
the Shepard Air Force Base Hospital in 
Wichita Falls, Texas, to obtain copies of 
all treatment records of the veteran for 
a period of hospitalization between March 
and August 1980.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

If upon completion of the above development, the claims 
remain denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


